Citation Nr: 1329738	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for fibrous dysplasia of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO found new and material evidence to reopen the claim of service connection for fibrous dysplasia of the right leg, but ultimately denied the claim.  

In August and December 2009, the Veteran testified before a decision review officer (DRO).  The August 2009 hearing transcript was lost, the December 2009 DRO transcript is in the file.  In October 2010, the Veteran testified at a Board hearing; a transcript of this hearing is also in the file.  

In February 2011, the Board found new and material evidence to reopen the claim of service connection for fibrous dysplasia of the right leg and remanded the claim for a VA opinion and examination.  

In August 2013, the Veteran was notified that the Veterans Law Judge who held the October 2010 hearing was no longer employed by the Board.  He was given the option of another hearing and told if he did not respond to the letter in 30 days the Board would assume he did not want another hearing.  The Veteran has not responded to the letter.  The Board will proceed with the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Fibrous dysplasia, a congenital disease, was not found on the examination when the Veteran was accepted for active service and there is not clear and unmistakable evidence that it was not aggravated in service.

2.  Current fibrous dysplasia is related to the fibrous dysplasia noted in service.


CONCLUSION OF LAW

The criteria for service connection for fibrous dysplasia have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004.  

Veterans are presumed to have been in sound condition when accepted for active duty, except for defects noted on the examination when the Veteran was accepted for such duty.  38 U.S.C.A. § 1111.  This presumption of soundness is rebuttable by clear and unmistakable evidence that the disease or disability pre-existed service and was not aggravated in service.  Id.

Although the Veteran reported a history of right shin injury; no right leg defect, other than a scar, was noted on his pre-induction examination in August 1966.  The scar was not considered disabling.  Service treatment records document right leg complaints beginning in May 1968.  At that time it was reported that the Veteran had fractured the right tibia at age 11.  An X-ray in May 1968, was abnormal.  At the time of his service separation examination October 1968, it was reported that he had developed pain and swelling in the right tibia in April 1968.  He remained symptomatic.  A biopsy and pathology study revealed fibrous dysplasia.

Because fibrous dysplasia was not identified on the examination when the Veteran was accepted for service, the presumption of soundness is for application.  38 U.S.C.A. § 1111.  This is true even though a VA examiner opined in April 2009, that fibrous dysplasia is a congenital disease.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

The Board attempted to obtain a medical opinion as to whether fibrous dysplasia clearly and unmistakably pre-existed service and was not aggravated.  In March 2011, a VA physician provided an examination, but failed to specifically respond to the Board's question as to whether the fibrous dysplasia clearly and unmistakably was not aggravation. 

The Veteran underwent VA examinations in October 2007, April 2009, and February 2010 also failed to provide this opinion.  The examinations do note that the Veteran reported that his right leg healed after the childhood injury and was not symptomatic until he entered service.  The March 2011, examiner reported, somewhat contrary to this history, that the Veteran avoided sports in high school, because of his right leg symptoms.

This record falls far short of providing clear and unmistakable evidence that the fibrous dysplasia was not aggravated in service.  The record shows that the Veteran served for years on active duty before seeking treatment and that the condition remained symptomatic during the remainder of his active service.  Examiners have opined that the increase in disability was acute, but this is not consistent with the Veteran's reports or the reports of continuing symptoms when he was discharged from service.  Because there is not clear and unmistakable evidence that the condition was not aggravated, the presumption of soundness is not rebutted and the claim is treated as one for service connection rather than for compensation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Treatment records document current fibrous dysplasia.  As noted, fibrous dysplasia was identified in service.  The medical opinions indicate that the examiners found the in-service fibrous dysplasia is related to the current fibrous dysplasia.  The elements needed for service connection have been established.  Accordingly, service connection for fibrous dysplasia is granted.


ORDER

Service connection for fibrous dysplasia is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


